             Case 18-16248-MAM          Doc 192     Filed 12/01/18      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov


In re:                                                      Case No. 18-16248-BKC-MAM
CHANCE & ANTHEM, LLC,                                       Chapter 7
                       Debtor.
                                        /


         RESPONSE TO CHAPTER 7 TRUSTEE’S DUCES TECUM REQUEST


    COMES NOW, Jeffrey M. Siskind, individually and as Managing Member of CannaMED

Pharmaceuticals. LLC (“CannaMED”), and responds to the Duces Tecum portion of the

Trustee’s Notice of Rule 2004 Deposition, and states:

    1. Respondent is not in possession of any documents which are responsive to said request.

    2. Respondent is not in possession of any documents which are responsive to said request,

except the Operating Agreement, as amended, and the Application for a Medical cannabis

License submitted to the State of Maryland, which is privileged and confidential.

    3. Respondent is not in possession of any documents which are responsive to said request.

    4. Respondent is not in possession of any documents which are responsive to said request.

    5. Respondent is not in possession of any documents which are responsive to said request.

    6. Respondent is not in possession of any documents which are responsive to said request.

Respondent also objects to providing any such documents which do not relate directly to the

Debtor or to CannaMED, and on the basis of confidentiality and attorney-client privilege.

    7. Respondent is not in possession of any documents which are responsive to said request.

    8. Respondent cannot locate this document, which was in its possession prior to the move
              Case 18-16248-MAM        Doc 192     Filed 12/01/18     Page 2 of 2



from its offices at 525 South Flagler Drive, 5th Floor, West Palm Beach, FL 33401.

   9. Respondent objects to providing said requested documents on the basis of confidentiality

and attorney-client privilege.

   10. Respondent does not possess any responsive documents except than those which were

already provide to the Trustee.

   11. Respondent does not possess any responsive documents except than those which were

already provide to the Trustee.

   12. Respondent objects to providing said documents on the basis of confidentiality.


                                            SISKIND LEGAL

                                            ___/s/ Jeffrey M. Siskind___
                                            Jeffrey M. Siskind, Esquire
                                            FBN 138746
                                            3465 Santa Barbara Drive
                                            Wellington, FL 33414
                                            TEL (561) 791-9565
                                            FAX (561) 791-9581
                                            Email: jeffsiskind@msn.com


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing paper will be served upon the
filing hereof on all registered parties registered on CM/ECF, listed below, this 1st day of
December, 2018.

                                            ___/s/ Jeffrey M. Siskind___
                                            Jeffrey M. Siskind, Esquire
                                            FBN 138746
